Title: To James Madison from James Campbell and Others, 12 February 1810
From: Campell, James
To: Madison, James


SirKnoxville February 12th. 1810
In the Year 1807 the General Assembly of Tennessee established a College in the Vicinity of this Place and at the same time endowed it with the profits arising from the proceeds of the Sale of one half of the Land appropriated by an Act of Congress of the United States for the Support of Two Colleges one in East and the other in West Tennessee. If East Tennessee College had the Necessary buildings Library Apparatus &c. it is believed the funds thus derived from the General Government together with some other funds belonging to the College would be sufficient to defray the expence of conducting the Institution in a manner which would render it immediately as well as highly useful to the public—to procure money sufficient to defray the expence of buildings a Library &c. the Legislature at their last session passed an Act authorising a Lottery of which we are appointed Trustees. In pursuance of the Trust thus reposed in us we have devised a Scheme of the first Class, and are using our best exertions to make Sale of the Tickets. As this Seminary has been thus indirectly endowed by the United States we believe we should not discharge the duty assigned us, if we did not take an early opportunity to solicit your Aid in the Cause of Literature.
We have asked the favor of the Honble. Joseph Anderson one of our Senators to supply your Excellency with as many Tickets as you will have the Goodness to receive. We have the Honor to be With Sentiments of great Respect Your Excellency’s Most Obedient Servants

James Campbell
H. White
Thos McCorry
Robt Craighead
John N. Gamble

